Back to 10Q Exhibit 10.6 CONSULTING AGREEMENT This Consulting Agreement (this Agreement) is made and entered into as of November 3, 2008, by and between Schiff Nutritional Group, Inc., a Utah corporation (the Company), and Daniel Thomson, a Utah resident (Consultant). Introduction.Consultant is the former Executive Vice President of Business Development, General Counsel and Corporate Secretary of the Company, having resigned from such offices as of November 3, 2008 (the Resignation Date).The Company wishes to retain Consultant to provide various services that will, among other things, facilitate the transition in the executive leadership of the Company.Based on such premise, and for certain good and valuable consideration, the receipt, adequacy and legal sufficiency of which are hereby acknowledged, the Company and Consultant, intending to be legally bound, hereby agree as follows: 1.Appointment and Acceptance.On the terms and subject to the conditions set forth herein, the Company hereby appoints, engages and retains Consultant as a consultant, and Consultant hereby ac­cepts such appoint­ment.During the term of this Agreement (as described in Section 2), Consultant agrees to use his best efforts to advance the interests of the Company and its affiliates and to facilitate the successful transition of the individual who has succeeded Consultant as the Companys General Counsel and Corporate Secretary. 2.Term.The term of this Agreement (Term) shall begin on the date hereof and shall end on August 15, 2009, unless terminated earlier in accordance with the provisions of Section 7. 3.Consulting Services.Consultant shall perform such consul­ting services for the Company as the Company may reasonably request from time to time during the term of this Agreement.Consultant shall perform the consulting services on such dates, at such times, and in such locations as the Company may reasonably request; provided, however, that Consultant shall not be required to occupy an office or keep hours at the Companys place of business on a regular basis.Consultant shall devote such time as is reasonably necessary to perform the consulting services in a timely manner.Consultant shall report directly to the Chief Executive Officer of the Company.Upon request by the Chief Executive Officer from time to time, Consultant shall provide the Chief Executive Officer or his designees with briefings, reports, updates and other information relating to the consulting services performed by Consultant for the Company.In addition, Consultant shall make himself available to travel on the Companys business if reasonably requested by the Chief Executive Officer and any travel expenses associated therewith shall be reimbursed to the extent provided by Section 5(b). 4.Non-Compete; Non-Solicitation; Confidentiality; etc.In exchange for the payments and other benefits set forth in this Agreement, which the Consultant acknowledges is good, valuable and sufficient consideration for the covenants set forth in this Section 4, the parties agree as follows: (a)The Consultant shall not, at any time during the period beginning on the date hereof and ending on the six month anniversary of such date (the Restricted Period) directly or indirectly engage in, have any equity interest in, or manage or operate any business listed on Exhibit A (each a Competitive Business), unless the Consultant shall have first notified the Company and received written permission from the Company to engage in, obtain an equity interest in (other than as a 1% or less shareholder of a publicly-traded corporation) or manage or operate such Competitive Business.The Consultant acknowledges that compliance with this Paragraph 4(a) is necessary to protect the business and good will of the Company and that a breach of any of these provisions will irreparably and continually damage the Company, for which money damages may not be adequate.
